Dear Representative Stelly:
This office is in receipt of your opinion request in which you ask the following, specifically in connection with enforcing anti-litter laws within Ward Three, Calcasieu Parish:
      1. Does the Lake Charles City/Ward Three Marshal's Office have general law enforcement powers within his jurisdiction, i.e. Ward Three, Calcasieu Parish, Louisiana, to enforce the laws/ordinances of the state and parish, including the general power to make arrests and preserve the peace?
      R.S. 13:1879 states in pertinent part:
      § 1879. Marshals and constables; election; term of office; exceptions for Lake Charles and Baton Rouge
      A. For each city court, except in the city of Lake Charles, there shall be a marshal or constable, as he may be designated . . . In the city of Lake Charles, the marshal shall be designated as the ward three marshal.
R.S. 13:1881 regarding the general powers and duties of Marshals and Deputy Marshals states in pertinent part:
      § 1881. General powers and duties of marshal; deputy marshals
      A. The marshal is the executive officer of the court; he shall execute the orders and mandates of the court and in the execution thereof, and in making arrests and preserving the peace, he has the same powers and authority of a sheriff.
      B. The marshal may appoint one or more deputy marshals having the same powers and authority as the marshal, but the marshal shall be responsible for their actions . . .
Per the above statutes, the city marshal as well as his deputy marshals have the same powers and authorities of a sheriff in making arrests and in preserving the peace. Thus, the Lake Charles City Marshal/Ward Three Marshal's Office does have general law enforcement powers within its' jurisdiction, Ward Three Calcasieu Parish, Louisiana, to enforce the laws/ordinances of the state and parish, including the general power to make arrest and preserve the peace. This power includes the authority to enforce both the state and the parish anti-litter laws within Ward Three of Calcasieu Parish. Please note that this opinion is in keeping with Attorney General's Opinion 97-278, which has been attached for you convenience.
We hope this opinion sufficiently addressed your concerns. If we may be of further assistance, please do not hesitate to contact us.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: J. RICHARD WILLIAMS
ASSISTANT ATTORNEY GENERAL
RPI/JRW/crt
OPINION NUMBER 97-278
July 2, 1997
                             15 — Courts 107 — Sheriffs, Constables and Marshals, including ex-officio tax collectors, rights, powers and duties in general. LSA-RS 13:1879
LSA-RS 13:1881
LSA-R.S. 14:98
A city court marshal has arrest and Honorable Troy Hebert        ticket writing powers including the House of Representatives     power to arrest for the offense Post Office Box 32           found in LSA-RS 14:98, operating a Jeanerette, LA 70544         vehicle while intoxicated.